DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved on 11/22/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2019 and 01/17/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 14-16 recite the limitation "the switch".  There is insufficient antecedent basis for this limitation in the claim. Proper introduction of the limitation is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Pub. No. 2019/0393586 (hereinafter “Ayala).

Regarding claim 1, Ayala in figures 1-8 discloses an antenna structure applied in a wireless communication device (device 10) comprising an electronic component (antenna ground 74 and or 78), the antenna structure comprising: a metal frame (housing 12, see para. 26); wherein: the metal frame comprises a substrate (See Fig. 8 and para. 129) defining a gap 

Regarding claim 2, Ayala in figures 2-4 discloses an antenna structure wherein the substrate (Para. 26) is mounted on the electronic component (antenna ground 74/78 and/or electronic components disclosed in figures 2 and 4) and the metal frame (12).

Regarding claim 10, Ayala in figures 1 and 7 discloses an antenna structure wherein the metal frame (12/16) further comprises a slot (gaps 18-1, 18-2 and/or 18-3) to expand the clearance (76).

Regarding claim 11, Ayala in figures 1-8 discloses a wireless communication device (device 10) comprising an antenna structure, a backplane (back of device  10), and a display screen (14), the antenna structure comprising: a metal frame (housing 12, see para. 26); wherein: the metal frame comprises a substrate (See Fig. 8 and para. 129) defining a gap (slot 84 and 76); the substrate comprises an antenna; the antenna comprises a feed portion (transmission line 50-4) spanning over the gap (84. See connect node 100); the metal frame (12 and/or frame segment 16) is spaced from the electronic component (78); and a clearance (slot 

Regarding claim 12, Ayala in figures 2-4 discloses a wireless communication device wherein the substrate (Para. 26) is mounted on the electronic component (antenna ground 74/78 and/or electronic components disclosed in figures 2 and 4) and the metal frame (12).

Regarding claim 20, Ayala in figures 1 and 7 discloses a wireless communication device wherein the metal frame (12/16) further comprises a slot (gaps 18-1, 18-2 and/or 18-3) to expand the clearance (76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayala, as applied to claim 1, further in view of U.S. Patent Application Pub. No. 2019/0267699 (hereinafter “Kim”)

Regarding claim 3, Ayala in figures 1-8 discloses an antenna structure wherein the substrate (para. 26) comprises a first surface and a second surface; the first surface is opposite the second surface.

However, in the same field of endeavor, Kim in figures 1-3 teaches an antenna structure   wherein: the substrate (printed circuit board (PCB) 140) comprises a first surface and a second surface; the first surface is opposite to the second surface; the gap (slits 140a/140b) passes through the first surface and the second surface (See Fig. 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the gap according to Kim in the Ayala antenna structure in order to form a non-conductive area wherein current flows along the edge of the slot to form an antenna element (Kim Para. 64 and 76).

Regarding claim 4, even though Ayala teaches the employment switches across gaps, Ayala is silent on disclosing an antenna structure further comprising a switch, wherein: two ends of the switch are respectively coupled to two sides of the substrate across the gap; the switch selectively switches on and off to adjust a resonance frequency of the antenna structure.
However, Kim in figure 9 and paragraph 111 teaches an antenna structure further comprising a switch (para. 111), wherein: two ends of the switch are respectively coupled to two sides of the substrate (PCB 140) across the gap (slit 940a); the switch selectively switches on and off to adjust a resonance frequency of the antenna structure.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switch across a gap according to Kim in the Ayala antenna structure in order to in 

Regarding claim 5, Ayala is silent on disclosing an antenna structure wherein: when the switch switches on, the gap is divided into two sections, and the length of the gap is shortened to a length of the section containing the feed portion; when the switch switches off, the length of the gap is substantially unchanged.
However, in the same field of endeavor, Kim in figure 9 and paragraph 111 teaches an antenna structure wherein: when the switch switches on, the gap (940a) is divided into two sections, and the length of the gap (940a) is shortened to a length of the section containing the feed portion (feeding part 941); when the switch switches off, the length of the gap (940a) is substantially unchanged.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switch across a gap according to Kim in the Ayala antenna structure in order to in order to change the length of the slit resulting in a change in electrical path in the antenna element. (Kim Para. 111)

Regarding claim 6, Ayala in view of Kim (Figures 9 andn10) teaches an antenna structure wherein: the feed portion (941) is mounted on the first surface; when the feed portion supplies an electric current (para. 114), the electric current from the feed portion (941) is coupled to the gap (940a); when the switch switches on, the length of the gap (940a) is shortened to excite a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switch across a gap according to Kim in the Ayala antenna structure in order to in order to change the length of the slit resulting in a change in electrical path in the antenna element. (Kim Para. 111)

Regarding claim 7, Ayala in figure 1 and 7 discloses an antenna structure wherein: the metal frame (housing 12 with structures 16, see para 26-30) comprises a first side, a second side, and a third side; the third side is coupled between the first side and the second side; the first side is perpendicularly coupled to the third side; the second side is perpendicularly coupled to the third side; the first side is parallel to and spaced from the third side; the third side faces an inner side of the metal frame (12/16).

Regarding claim 8, Ayala in figures 1 and 7 discloses an antenna structure wherein: the first surface (top of 78) and the first side (16-1) are arranged on a same plane; the second surface (bottom of 78) faces away from the first side and faces the second surface.



Regarding claim 13, Ayala in figures 1-8 discloses a wireless communication device wherein the substrate (para. 26) comprises a first surface and a second surface; the first surface is opposite the second surface.
Ayala does not disclose the gap passes through the first surface and the second surface.
However, in the same field of endeavor, Kim in figures 1-3 teaches a device wherein: the substrate (printed circuit board (PCB) 140) comprises a first surface and a second surface; the first surface is opposite to the second surface; the gap (slits 140a/140b) passes through the first surface and the second surface (See Fig. 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the gap according to Kim in the Ayala device in order to form a non-conductive area wherein current flows along the edge of the slot to form an antenna element (Kim Para. 64 and 76).

Regarding claim 14, even though Ayala teaches the employment switches across gaps, Ayala is silent on disclosing a device further comprising a switch, wherein: two ends of the switch are respectively coupled to two sides of the substrate across the gap; the switch selectively switches on and off to adjust a resonance frequency of the antenna structure.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switch across a gap according to Kim in the Ayala device in order to in order to change the length of the slit resulting in a change in electrical path in the antenna element. (Kim Para. 111)

Regarding claim 15, Ayala is silent on disclosing a wireless communication device wherein: when the switch switches on, the gap is divided into two sections, and the length of the gap is shortened to a length of the section containing the feed portion; when the switch switches off, the length of the gap is substantially unchanged.
However, in the same field of endeavor, Kim in figure 9 and paragraph 111 teaches a device wherein: when the switch switches on, the gap (940a) is divided into two sections, and the length of the gap (940a) is shortened to a length of the section containing the feed portion (feeding part 941); when the switch switches off, the length of the gap (940a) is substantially unchanged.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switch across a gap according to Kim in the Ayala wireless communication device in order to in 

Regarding claim 16, Ayala in view of Kim (Figures 9 andn10) teaches a wireless communication device wherein: the feed portion (941) is mounted on the first surface; when the feed portion supplies an electric current (para. 114), the electric current from the feed portion (941) is coupled to the gap (940a); when the switch switches on, the length of the gap (940a) is shortened to excite a first resonance mode and generate a radiation signal in a first frequency band; when the switch switches off, the length of the gap is substantially unchanged to excite a second resonance mode and generate a radiation signal in a second frequency band; the second frequency band is lower than the first frequency band (See Kim Para. 111-114).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switch across a gap according to Kim in the Ayala device in order to in order to change the length of the slit resulting in a change in electrical path in the antenna element. (Kim Para. 111)

Regarding claim 17, Ayala in figure 1 and 7 discloses a wireless communication device wherein: the metal frame (housing 12 with structures 16, see para 26-30) comprises a first side, a second side, and a third side; the third side is coupled between the first side and the second side; the first side is perpendicularly coupled to the third side; the second side is perpendicularly coupled 

Regarding claim 18, Ayala in figures 1 and 7 discloses a wireless communication device wherein: the first surface (top of 78) and the first side (16-1) are arranged on a same plane; the second surface (bottom of 78) faces away from the first side and faces the second surface.

Regarding claim 19, Ayala in figures 1 and 7 discloses a wireless communication device wherein the first surface and the second side are arranged on a same plane; the second surface faces the first surface away from the second side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845